             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BRENDA WERT,                                        No. 4:19-CV-00155

           Plaintiff,                               (Judge Brann)

     v.

THE PENNSYLVANIA STATE
UNIVERSITY,

          Defendant.

                                     ORDER

     AND NOW, this 30th day of April 2021, in accordance with the accompanying

Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Plaintiff’s Motion for Summary Judgment (Doc. 20) is DENIED.

     2.    Defendant’s Motion for Summary Judgment (Doc. 25) is GRANTED

           IN PART AND DENIED IN PART.

           a.     Summary judgment is DENIED as to Count 1 (interference).

           b.     Summary judgment is GRANTED as to Count 2 (retaliation).

                  The Clerk of Court shall defer entry of summary judgment on this

                  Count until the conclusion of this case.

     3.    A telephonic conference call with counsel of record will be scheduled by

           separate Order.

                                             BY THE COURT:


                                             s/ Matthew W. Brann
                                             Matthew W. Brann
                                             United States District Judge
